STATE OF LOUISIANA
         COURT OF APPEAL, FIRST CIRCUIT
STATE OF LOUISIANA                             NO.     2021 CW 1608
VERSUS
DYLAN PIZZOLATO
   CONSOLIDATED WITH
PRISCILLA NOEL LEFEBURE

VERSUS                                               MARCH 14, 2022

DYLAN JACOB PIZZOLATO


In Re:     Katherine Reznik Benoit,     applying for supervisory
           writs, Family Court in and for the Parish of East
           Baton Rouge, No. 217897 c/w 218072.


BEFORE:    GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.

     WRIT GRANTED WITH ORDER.     The family court's November 24,
2021 order which denied the motion to seal in forma pauperis
exhibit filed by Katherine Benoit is reversed. Courts have noted
that income tax returns are confidential in nature and are of a
personal   character.     Stolz le   v.  Safety  &   Sys.  Assur.
Consultants, Inc., 2002-1197 (La. 5/24/02), 819 So.2d 287, 289.
Accordingly, the family court abused its discretion in denying
the motion to seal the income tax return of Katherine Benoit.
The motion to seal is granted, and this matter is remanded to
the family court with instructions to seal the income tax return
of Katherine Benoit attached to her motion to proceed in forma
pauper is.

                                 JMG
                                  GH
                                 WRC




COURT OF APPEAL, FIRST CIRCUIT




          FOR THE COURT